CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of Sterilite Solutions, Corp. on Form S-1/A-3 of our audit report, dated June 8, 2010 relating to the accompanying balance sheet as of April 30, 2010 and the related statements of operations, stockholders’ equity, and cash flows from inception (April 6, 2010) through April 30, 2010, which appears in such Registration Statement. We also consent to the reference to our Firm under the title “Interests of Named Experts and Counsel” in the Registration Statement S-1/A-3 and this Prospectus. De Joya Griffith & Company, LLC /s/ De Joya Griffith & Company, LLC Henderson, NV August 26,2010
